Order entered May 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01611-CR

                             JAY SANDON COOPER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 005-87752-09

                                           ORDER
       The Court REINSTATES the appeal.

       On January 23, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is not indigent and is representing himself on appeal; (3)

appellant designated the reporter’s record on April 29, 2014; (4) appellant was scheduled to pay

for the reporter’s record within ten days of April 29, 2014; and (5) the reporter’s record can be

filed within thirty days of payment.

       We ORDER Marigay Black, official court reporter of the County Court at Law No. 2, to

file, within FORTY-FIVE DAYS of the date of this order, either the reporter’s record or written

verification that appellant did not pay for the record. We notify appellant that if we receive
verification of non-payment, we will order the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(c)(2).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Marigay Black, official court reporter, County Court at Law No. 2; Jay Sandon Cooper; and the

Collin County District Attorney’s Office.

                                                  /s/    DAVID EVANS
                                                         JUSTICE